DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11, respectively,  of U.S. Patent No. 10,891,840 in view of Ekkizogloy et al. (U.S. 20180350167 A1).  
As per claim 1, both claim 1 the U.S. Patent and claim 1 of the present invention are drawn to an automated teller machine (ATM) comprising a housing, a detection circuit configured to detect a pattern, compare the pattern to a stored signature during a calibration period.  Claim 1 of the U.S. Patent differs from claim 1 of the present invention wherein the pattern is used to indicate an intrusion, whereas the present invention utilizes the pattern to determine an issue related to the ATM, which includes issues not related to an intrusion.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claim 1 of the U.S. Patent with Ekkizogloy, such that vibration signatures may be compared to “normal” signatures to determine potential component failures, to conclude at the Applicant’s present invention claim 1.   The motivation would be to enable the prediction of a failure of a component to allow the user to take corrective action before the system fails (see Ekkizogloy, Paragraph [0002]).
Claim 2 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, and additionally for the Ekkizogloy reference teaching the determination of mechanical fault (see Ekkizogloy, Paragraph [0045]).
Claim 3 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, wherein claim 3 also claims the detection of a vibration pattern indicative of intrusion similarly claimed in claim 1 of the U.S. Patent.
Claim 4 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, wherein claim 4 also claims a substance that is similarly claimed in claim 1 of the U.S. Patent.
Claim 5 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, wherein claim 5 also claims a piezoelectric element that is similarly claimed in claim 1 of the U.S. Patent.
Claim 6 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in further in view of claim 5 of the U.S. Patent.
Claim 7 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in further in view of claim 6 of the U.S. Patent.
Claim 8 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in further in view of claim 7 of the U.S. Patent.
Claim 9 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in further in view of claim 2 of the U.S. Patent.
Claim 10 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in further in view of claim 3 of the U.S. Patent.
Claim 11 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above.
Claim 12 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in further in view of claim 4 of the U.S. Patent.
Claim 13 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, with respect to claim 11 of the U.S. Patent wherein both claim 13 of the present invention and claim 11 of the U.S. Patent claim one or more non-transitory computer-readable media.
Claim 14 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 13 above, and additionally for the Ekkizogloy reference teaching the determination of mechanical fault (see Ekkizogloy, Paragraph [0045]).
Claim 15 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 13 above, wherein claim 15 also claims the detection of a vibration pattern indicative of intrusion similarly claimed in claim 11 of the U.S. Patent.
Claim 16 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 13 above.
Claim 17 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, with respect to claim 8 of the U.S. Patent wherein both claim 17 of the present invention and claim 8 of the U.S. Patent claim a method.
Claim 18 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 17 above, and additionally for the Ekkizogloy reference teaching the determination of mechanical fault (see Ekkizogloy, Paragraph [0045]).
Claim 19 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 17 above, wherein claim 19 also claims the detection of a vibration pattern indicative of intrusion similarly claimed in claim 8 of the U.S. Patent.
Claim 20 is further rejected on the ground of nonstatutory double patenting for the same reasons as claim 17 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17 recite the term “typical vibrations”, which render the claims indefinite.  It is unclear as to the metes and bounds of the term “typical”.  What is typical to one of ordinary skill in the art may not be typical to another, and the Applicant’s specification does not further define the limits of what is typical with regards to vibrations.  Claims 2-12, 14-16, and 18-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependencies on claim 1, 13, and 17, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselhoff (U.S. 2016/0154981 A1) in view of Ekkizogloy et al. (U.S. 2018/0350167 A1).

Claim 1, Wesselhoff teaches:
An automated teller machine (ATM) (Wesselhoff, Fig. 3b: 310), comprising: 
a housing (Wesselhoff, Fig. 3b: 310); and 
a detection circuit (Wesselhoff, Paragraph [0089], Circuitry 104 detects when card-reader 311 is removed.), the detection circuit being configured to: detect an issue related to the ATM (Wesselhoff, Paragraph [0089], The circuitry 104 can detect tampering.).
Wesselhoff does not specifically teach:
The detection circuit being configured to: 
detect a first pattern based on a vibration of the ATM; 
compare the first pattern to a stored signature corresponding to an expected vibration pattern of the ATM to detect a vibration pattern distinct from typical vibrations of the ATM during a calibration period; and 
generate, based on the comparison, an indication of an issue related to the ATM.
Ekkizogloy teaches:
The detection circuit being configured to: 
detect a first pattern based on a vibration of a vehicle component (Ekkizogloy, Paragraph [0026], A detected audio signature is equivalent to a first pattern based on a vibration of a vehicle component.  For example, sensor data includes vibrations generated by a component of a vehicle (see Ekkizogloy, Paragraph [0051]).); 
compare the first pattern to a stored signature corresponding to an expected vibration pattern of the vehicle component to detect a vibration pattern distinct from typical vibrations of the vehicle component during a calibration period (Ekkizogloy, Paragraph [0026], A detected audio signature is compared to “normal” audio data stored in a database (see Ekkizogloy, Paragraph [0045]).); and 
generate, based on the comparison, an indication of an issue related to the vehicle (Ekkizogloy, Paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff by integrating the teaching of an automated detection system as taught by Ekkizogloy.  
The motivation would be to enable the prediction of a failure to allow the user to take corrective action before the system fails (see Ekkizogloy, Paragraph [0002]).

Claim 2, Wesselhoff in view of Ekkizogloy further teaches:
The ATM of claim 1, wherein the detection circuit is configured to compare the first pattern to the stored signature to detect a vibration pattern indicative of a mechanical fault in the ATM (Ekkizogloy, Paragraph [0045], In the combination of Wesselhoff in view of Ekkizogloy, the signatures would be applied to the ATM taught in Wesselhoff.), and generate, based on the comparison, an indication of the mechanical fault in the ATM (Ekkizogloy, Paragraph [0041]).

Claim 11, Wesselhoff in view of Ekkizogloy further teaches:
The ATM of claim 1, wherein the signature is derived by the ATM from vibrations of at least one component of the ATM within the housing occurring during the calibration period (Ekkizogloy, Paragraph [0026], The signatures captured during “normal” operations and stored in the database represent a calibration period.  In the combination of Wesselhoff in view of Ekkizogloy, the signatures are captured in an ATM (see Wesselhoff, Fig. 3b: 310).).

Claim 12, Wesselhoff in view of Ekkizogloy further teaches:
The ATM of claim 1, further comprising a transmitter coupled to the detection circuit, the transmitter transmitting an issue alert signal upon generation of the indication of the issue related to the ATM (Ekkizogloy, Paragraph [0041], A message can be sent to display 470 to present an alert indicative of an anomalous audio signature, which is functionally equivalent to transmitting the message. In the combination of Wesselhoff in view of Ekkizogloy, the signatures are captured in an ATM (see Wesselhoff, Fig. 3b: 310).).

Claim 13, Wesselhoff teaches:
One or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors (Wesselhoff, Paragraph [0025], A security processor is programmed to receive and send signals as well as process signals.) of a kiosk (Wesselhoff, Fig. 3b: 310, An ATM is functionally equivalent to a kiosk.), cause operations comprising:
an indication of an issue related to the kiosk (Wesselhoff, Paragraph [0089], The circuitry 104 can detect tampering.).
Wesselhoff does not specifically teach:
Determining a first pattern based on a vibration of the kiosk;
comparing the first pattern to a stored signature corresponding to an expected vibration pattern of the kiosk to detect a vibration pattern distinct from typical vibrations of the kiosk during a calibration period; and 
generating, based on the comparison, an indication of an issue related to the kiosk.
Ekkizogloy teaches: 
Determining a first pattern based on a vibration of a vehicle component (Ekkizogloy, Paragraph [0026], A detected audio signature is equivalent to a first pattern based on a vibration of a vehicle component.  For example, sensor data includes vibrations generated by a component of a vehicle (see Ekkizogloy, Paragraph [0051]).); 
comparing the first pattern to a stored signature corresponding to an expected vibration pattern of the vehicle component to detect a vibration pattern distinct from typical vibrations of the vehicle component during a calibration period (Ekkizogloy, Paragraph [0026], A detected audio signature is compared to “normal” audio data stored in a database (see Ekkizogloy, Paragraph [0045]).); and 
generating, based on the comparison, an indication of an issue related to the vehicle (Ekkizogloy, Paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff by integrating the teaching of an automated detection system as taught by Ekkizogloy.  
The motivation would be to enable the prediction of a failure to allow the user to take corrective action before the system fails (see Ekkizogloy, Paragraph [0002]).

Claim 14, Wesselhoff in view of Ekkizogloy further teaches:
The media of claim 13, wherein the one or more non-transitory computer-readable media are configured to cause the one or more processors to compare the first pattern to the stored signature to detect a vibration pattern indicative of a mechanical fault in the kiosk (Ekkizogloy, Paragraph [0045, In the combination of Wesselhoff in view of Ekkizogloy, the signatures would be applied to the ATM taught in Wesselhoff.), and generate, based on the comparison, an indication of the mechanical fault in the kiosk (Ekkizogloy, Paragraph [0041]).

Claim 16, Wesselhoff in view of Ekkizogloy further teaches:
The media of claim 13, wherein the one or more non-transitory computer-readable media are configured to cause the one or more processors to derive the signature from vibrations of at least one component of the kiosk occurring during the calibration period (Ekkizogloy, Paragraph [0026], The signatures captured during “normal” operations and stored in the database represent a calibration period.  In the combination of Wesselhoff in view of Ekkizogloy, the signatures are captured in an ATM (see Wesselhoff, Fig. 3b: 310).).

Claim 17, Wesselhoff teaches:
A method (Wesselhoff, Fig. 3b: 310), comprising: 
determining, with one or more processors of a computer system (Wesselhoff, Paragraph [0025], A security processor is programmed to receive and send signals as well as process signals.  The system, including the ATM and the security processor, is functionally equivalent to a computer system (see Wesselhoff, Fig. 3b).), a first issue of the computer system (Wesselhoff, Paragraph [0089], The circuitry 104 can detect tampering.).
Wesselhoff does not specifically teach:
Determining, with one or more processors of a computer system, first pattern based on a vibration of the computer system;
comparing, with the one or more processors, the first pattern to a stored signature corresponding to an expected vibration pattern of the computer system to detect a vibration pattern distinct from typical vibrations of the computer system during a calibration period; and 
generating, with the one or more processors, based on the comparison, an indication of an issue related to the computer system.
Ekkizogloy teaches: 
Determining a first pattern based on a vibration of a vehicle component (Ekkizogloy, Paragraph [0026], A detected audio signature is equivalent to a first pattern based on a vibration of a vehicle component.  For example, sensor data includes vibrations generated by a component of a vehicle (see Ekkizogloy, Paragraph [0051]).); 
comparing the first pattern to a stored signature corresponding to an expected vibration pattern of the vehicle component to detect a vibration pattern distinct from typical vibrations of the vehicle component during a calibration period (Ekkizogloy, Paragraph [0026], A detected audio signature is compared to “normal” audio data stored in a database (see Ekkizogloy, Paragraph [0045]).); and 
generating, based on the comparison, an indication of an issue related to the vehicle component (Ekkizogloy, Paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff by integrating the teaching of an automated detection system as taught by Ekkizogloy.  
The motivation would be to enable the prediction of a failure to allow the user to take corrective action before the system fails (see Ekkizogloy, Paragraph [0002]).

Claim 18, Wesselhoff in view of Ekkizogloy further teaches:
The method of claim 17, further comprising comparing, with the one or more processors, the first pattern to the stored signature to detect a vibration pattern indicative of a mechanical fault in the computer system (Ekkizogloy, Paragraph [0045, In the combination of Wesselhoff in view of Ekkizogloy, the signatures would be applied to the ATM taught in Wesselhoff.), and generating, with the one or more processors, based on the comparison, an indication of the mechanical fault in the computer system (Ekkizogloy, Paragraph [0041]).

Claim 20, Wesselhoff in view of Ekkizogloy further teaches:
The method of claim 17, further comprising deriving, with the one or more processors, the signature from vibrations of at least one component of the computer system occurring during the calibration period (Ekkizogloy, Paragraph [0026], The signatures captured during “normal” operations and stored in the database represent a calibration period.  In the combination of Wesselhoff in view of Ekkizogloy, the signatures are captured in an ATM (see Wesselhoff, Fig. 3b: 310).).

Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselhoff (U.S. 2016/0154981 A1) in view of Ekkizogloy et al. (U.S. 2018/0350167 A1), in view of Watts et al. (U.S. 2006/0109144 A1).

Claim 3, Wesselhoff in view of Ekkizogloy teaches:
The ATM of claim 1 (Wesselhoff, Fig. 3b: 310).
Wesselhoff in view of Ekkizogloy does not specifically teach:
Wherein the detection circuit is configured to compare the first pattern to the stored signature to detect a vibration pattern indicative of intrusion, and generate, based on the comparison, an indication of an intrusion into the housing.
Watts teaches:
Wherein the detection circuit is configured to compare the first pattern to the stored signature to detect a vibration pattern indicative of intrusion (Watts, Paragraph [0047], The second amplified vibration signal is compared to a threshold, wherein the threshold is interpretable as being equivalent to a stored signature.  It would have been obvious to one of ordinary skill in the art for the second amplified vibration signal and the threshold vibration to be associated with a vibration pattern, and for the vibration pattern of the threshold to be consistent with an expected vibration pattern of the vibration sensor 56, because otherwise the system would be inoperable, i.e. the comparison would yield unexpected results, if the threshold vibration was unrelated to an expected vibration pattern.), and generate, based on the comparison, an indication of an intrusion into the housing (Watts, Paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff in view of Ekkizogloy by integrating the teaching of the wireless intrusion sensor as taught by Watts.
The motivation would be to further provide intrusion detection while being able to minimize false positive intrusion detections (see Watts, Paragraphs [0048-0049]).

Claim 15, Wesselhoff in view of Ekkizogloy further teaches:
The media of claim 13 (Wesselhoff, Paragraph [0025]). 
Wesselhoff in view of Ekkizogloy does not specifically teach:
Wherein the one or more non-transitory computer-readable media are configured to cause the one or more processors to compare the first pattern to the stored signature to detect a vibration pattern indicative of intrusion, and generate, based on the comparison, an indication of an intrusion into the kiosk.
Watts teaches:
Wherein the detection circuit is configured to compare the first pattern to the stored signature to detect a vibration pattern indicative of intrusion (Watts, Paragraph [0047], The second amplified vibration signal is compared to a threshold, wherein the threshold is interpretable as being equivalent to a stored signature.  It would have been obvious to one of ordinary skill in the art for the second amplified vibration signal and the threshold vibration to be associated with a vibration pattern, and for the vibration pattern of the threshold to be consistent with an expected vibration pattern of the vibration sensor 56, because otherwise the system would be inoperable, i.e. the comparison would yield unexpected results, if the threshold vibration was unrelated to an expected vibration pattern.), and generate, based on the comparison, an indication of an intrusion into the housing (Watts, Paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff in view of Ekkizogloy by integrating the teaching of the wireless intrusion sensor as taught by Watts.
The motivation would be to further provide intrusion detection while being able to minimize false positive intrusion detections (see Watts, Paragraphs [0048-0049]).

Claim 19, Wesselhoff in view of Ekkizogloy further teaches:
The method of claim 17 (Wesselhoff, Fig. 3b: 310).
Wesselhoff in view of Ekkizogloy does not specifically teach:
Comparing the first pattern to the stored signature to detect a vibration pattern indicative of intrusion (Watts, Paragraph [0047], The second amplified vibration signal is compared to a threshold, wherein the threshold is interpretable as being equivalent to a stored signature.  It would have been obvious to one of ordinary skill in the art for the second amplified vibration signal and the threshold vibration to be associated with a vibration pattern, and for the vibration pattern of the threshold to be consistent with an expected vibration pattern of the vibration sensor 56, because otherwise the system would be inoperable, i.e. the comparison would yield unexpected results, if the threshold vibration was unrelated to an expected vibration pattern.), and generating, based on the comparison, an indication of an intrusion into the housing (Watts, Paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff in view of Ekkizogloy by integrating the teaching of the wireless intrusion sensor as taught by Watts.
The motivation would be to further provide intrusion detection while being able to minimize false positive intrusion detections (see Watts, Paragraphs [0048-0049]).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wesselhoff (U.S. 2016/0154981 A1) in view of Ekkizogloy et al. (U.S. 2018/0350167 A1), in view of Rivenberg et al. (U.S. 5,675,319).

Claim 4, Wesselhoff in view of Ekkizogloy further teaches:
The ATM of claim 1 (Wesselhoff, Fig. 3b: 310). 
Wesselhoff in view of Ekkizogloy does not specifically teach:
Wherein the housing comprises an interior surface having a substance adhered thereto, wherein the detection circuit is coupled to the substance, and wherein the detection circuit is configured to receive the first pattern from the substance, the first pattern generated by the substance based on a vibration of at least one component within the ATM.
Rivenberg teaches:
Wherein the housing comprises an interior surface (Rivenberg, Fig. 1: 14, 16, Col. 2, Lines 3-15, The bottom portion 12 and the wide walls 14 of housing 10 have exterior and interior surfaces.  Ledge 16 also has an interior portion when cover 18 is placed on top.) having a substance adhered thereto (Rivenberg, Fig. 3, Col. 2, Lines 50-53, A flexible circuit includes multiple layers (see Rivenberg, Fig. 4), and is applied on top of ledge 16.), wherein the detection circuit is coupled to the substance (Rivenberg, Col. 3, Lines 50-54, A detector and alarm system is a detection circuit.), and wherein the detection circuit is configured to receive a first signal from the substance (Rivenberg, Col. 3, Lines 54-67, When the detector and alarm system determines that there is no break in the conductive strips, no alarm is generated.  Thus, it would have been obvious to one of ordinary skill in the art for the detection of a non-broken or broken circuit to be functionally equivalent to a first signal generated by the substance because the detector and alarm system can detect whether the circuit has been broken or not.  For example, it would have been obvious to one of ordinary skill in the art to apply a source of current connected to the detection and alarm system for determining if the circuit is broken (see Rivenberg, Col. 2, Lines 39-41).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wesselhoff in view of Ekkizogloy, by integrating the teaching of a tamper detection device as taught by Rivenberg.
The motivation would be to protect the electronics of the housing from damage (see Rivenberg, Col. 1, Lines 23-25).
Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The first pattern generated by the substance based on a vibration of at least one component within the ATM (Ekkizogloy, Paragraph [0026]).

Claim 5, Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The ATM of claim 4, wherein the substance comprises a piezoelectric element (Rivenberg, Col. 3, Lines 19-23, One of the layers includes an adhesive material which includes a polymer, which is a piezoelectric element.).

Claim 6, Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The ATM of claim 5, wherein the detection circuit comprises an electrode coupled to the piezoelectric element (Rivenberg, Col. 2, Lines 27-28, The system can alternatively utilize a capacitor 20, which includes at least one electrode, for determining if tampering has occurred.).

Claim 7, Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The ATM of claim 5, wherein the piezoelectric element comprises at least one of a crystalline material, a ceramic material, or a polymer (Rivenberg, Col. 3, Lines 19-23).

Claim 8, Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The ATM of claim 5, wherein the piezoelectric element comprises a plurality of piezoelectric particles suspended in a base material (Rivenberg, Col. 3, Lines 19-23, The portions of the interconnects 46 that are made of a polymer are a plurality of piezoelectric particles in a base material that include the polymer and conductive particles.).

Claim 9, Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The ATM of claim 4, wherein the substance comprises a coating adhered to the interior surface (Rivenberg, Col. 3, Lines 38-40, A portion of the circuit 28 is adhered to the interior surface of ledge 16.  Another portion of the circuit 28 is adhered to the interior surface of the cover 18 (see Rivenberg, Col. 3, Lines 43-46).).

Claim 10, Wesselhoff in view of Ekkizogloy, in view of Rivenberg further teaches:
The ATM of claim 9, wherein the coating is adhered to an entirety of the interior surface (Rivenberg, Col. 2, Lines 53-55, Each sheet 30 and 32 of circuit 28 is of a shape and size corresponding to the ledge 16.  Thus, it would have been obvious to one of ordinary skill in the art that when circuit 28 is adhered to the ledge 16 for the circuit 28 to cover the entirety of ledge 16.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683